Citation Nr: 1335040	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip and leg disorder (also claimed as bilateral knee disorder), to include as secondary to service-connected bilateral pes planus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbosacral spine disorder, to include as secondary to service-connected bilateral pes planus.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to September 1986.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2012, the Veteran's representative requested withdrawal of his representation of the Veteran.  The Board recognizes this request; the Veteran now appears on a self-represented basis.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the matters addressed in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify before a Veterans Law Judge at a videoconference hearing at the RO on June 11, 2013.  He failed to report for the hearing.  A note was made on the hearing notice in the claims file that the hearing was postponed.

In a June 2013 written submission received shortly thereafter, the Veteran indicated that he was recently notified that he missed the Board hearing.  He stated that he did not receive notice of the hearing and requested that it be rescheduled.  He provided a mailing address of "PO Box 11055, Louisville, KY 40251."  On review, the Veteran has routinely used this address in correspondence with VA, to include his most recent written submission in March 2012.

In addition, the most recent written correspondence of record received prior to the hearing notice was a November 2012 withdrawal notice from the Veteran's former representative, noting a street address for the Veteran.  This address was also on the June 2012 VA Form 21-22a submitted by this representative.

In an April 2013 letter, the RO notified the Veteran of the Board hearing using a different address other than those listed above.  That address was last listed in a June 2009 report of general information memorandum.  The record does not reflect that the Veteran returned to using this address any time thereafter.

Based on the foregoing, the Board finds that the Veteran was not provided adequate notice of the June 2013 Board hearing.  Therefore, he should be offered another opportunity to testify at a hearing.  38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to contact the Veteran to verify his current contact information and document such efforts in the claims file.

It should be noted that the contact information on the most recent April 2013 hearing notice does not appear to be correct.  The Veteran submitted a written statement in June 2013 containing both a mailing address and a telephone number. 

2.  After the above development has been completed, the RO/AMC should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

